DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/16/2022 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 2/16/2022. Claims 1-7, 9, and 11-14 are currently pending, with claims 8 and 10 was cancelled from consideration. Accordingly, claims 1-7, 9, and 11-14 are examined below. The earliest effective filing date of the present application is 10/12/2018.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.
	

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-7, 9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 (similarly 12 and 13) recite(s) a series of steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices, commercial or legal interaction, and/or mathematical concepts. This judicial exception is not integrated into a practical application because  receiving a data from a user…the data comprising biometric data of a user; calculating a time-contribution by inputting time series information regarding order of the received data into a function such that a higher contribution is resulted for an earlier order of receiving time series information; calculating a data-contribution based on qualitative information or quantitative information included in the received data; calculating a construction-contribution that the user contributed by reflecting the time-contribution to the data-contribution; applying the calculated construction-contribution to the user's identification information by generating a block including information obtained based on the user’s biometric data, connecting the block to blocks of other users who participated in the construction of the biometric information, and recording the block on a blockchain, wherein the block comprises at least one of information about the construction-contribution, the time-series information, or the user’s identification information; repeating the receiving the data, calculating the time- construction, calculating the data-contribution, calculating the construction-contribution, and applying the calculated construction-contribution in response to receiving a plurality of data such that the constructed biometric information includes a plurality of biometric data of a plurality of users; calculating an equity corresponding to each of the plurality of users based on a plurality of construction-contributions applied to the plurality of user's identification information such that the equity is calculated differently for each user according to a different level of the applied construction-contribution; and sharing profits among the plurality of users according to the calculated equity corresponding to each user, wherein when receiv[ing]biometric data from a new user, the new user’s public key corresponding to identification information, information included in the biometric data, time-contribution, data-contribution, construction-contribution, or equity is generated and linked to blocks containing previous user information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 1 (similarly 12 and 13) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because database construction device, memory, database, user terminal, processor, and non-transitory computer-readable recording media are considered generic computer components implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a database construction device, user terminal, and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for non-transitory computer-readable recording media, memory, and database see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.
Claim 2 only furthers the steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts. Claim 2 is not integrated into a practical application because inputting the time-series information to at least one of an-nth order (n is a natural number of 1 or more) function that decreases as time increases, a step function, a log function, and an exponential function do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 2 in separately or in combination do not add significantly more. 
Claim 3 only furthers the steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts. Claim 3 is not integrated into a practical application because summing contribution points predetermined for each type of information included in the received data do not add a meaningful limitation to the method as 
Claim 4 only furthers the steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts. Claim 4 is not integrated into a practical application because applying weight to the summed contribution points according to a number of types of information included in the received data do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 4 in separately or in combination do not add significantly more. 
Claim 5 only furthers the steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts. Claim 5 is not integrated into a practical application because applying weight assigned to a plurality of information to summed contribution points, when the received data includes the plurality of information corresponding to a plurality of types of information pre-stored in the construction do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the database construction device is considered generic computer components implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for database construction device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 5 in separately or in combination do not add significantly more.
Claim 6 only furthers the steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts. Claim 6 is not integrated into a practical application because in case at least one part of contents of information included in the received data comprises predetermined contents of information, applying weight inversely proportional to the number of users who possess the predetermined contents of information based on a number of users who possess the predetermined contents of information regarding all users who participate in the construction of the biometric information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “database” is considered generic computer components implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for the database see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claim 6 in separately or in combination do not add significantly more.
Claim 7 only furthers the steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts. Claim 7 is not integrated into a practical application because summing the time-contribution and the data-contribution when a first data and a second data among the received data are received at different times, wherein the time-contribution is calculated based on time series information of each of the first data and the second data, and wherein the data-contribution is calculated based on each of the first data and the second data do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 7 in separately or in combination do not add significantly more.  
Claim 9 only furthers the steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts. Claim 9 is not integrated into a practical application because calculating the equity of the user regarding the biometric information the user's construction contribution with respect to summation of other users' construction- contribution who participated in the construction of the biometric information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “database” is 
Claim 11 only furthers the steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts. Claim 11 is not integrated into a practical application because sharing a predetermined ratio of profits to some users according to the some users' equity, when generated by biometric data of the some users among the biometric data of all users included in the biometric information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “database” is considered generic computer components implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for the database see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claim 11 in separately or in combination do not add significantly more.
Claim 14 only furthers the steps for calculating profit sharing, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts. Claim 14 is not integrated into a practical application because wherein the biometric data includes at least one of disease information, genomic information, genetic information, tissue image information, clinical information, or pathology information about the user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claim 11 in separately or in combination do not add significantly more.
Therefore, claims 1-7, 9, and 11-14 are rejected under 35 U.S.C. 101 as an abstract idea. 
Allowable Subject Matter over Prior Art
6.	The reason for overcoming the prior art of claims 1-14 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (10/20/2021), Applicant argues that the nearest art, Sugiura 2013/0117362, Teramoto JP 2018-147351, and Kain 2019/0237171, do not teach the amended limitations, the examiner agrees. Neither Sugiura, Teramoto, nor Kain teach a method, device, and non-transitory computer-readable recording media to create a profit sharing biometric database using time-contribution and data-contribution as factors for calculation equity. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

Response to Arguments
7.	Applicant’s arguments, see Remarks, filed 1/12/2021, with respect to claim objects have been fully considered and are persuasive.  The objections of claims 1-7, 9, and 11-13 have been withdrawn. 
8.	Applicant's arguments, filed 10/20/2021, with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
	Applicant argues the claims are not an abstract idea. Applicant furthers this argument by stating: 
    PNG
    media_image1.png
    228
    664
    media_image1.png
    Greyscale

	Examiner disagrees. First, examiner identified the groupings of method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction; and/or mathematical concepts, neither of which is not the grouping of a mental process, see MPEP §2016(a)(2). Second, Applicant is identifying elements of the practical application and significantly more analysis within their agreement against the abstract grouping.
	Applicant argues that moving of claim 8 subject matter into the independent claims is significantly more. Examiner disagrees. Applicant’s argument that the claims amount to be “significantly more” under Step 2B of the MPEP § 2106.05 analysis is not persuasive because an improvement (changing how something is calculated) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, MPEP 2106.5 (A) cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time DDR Holdings and Examples 37-42 of the 2019 PEG. Further, Applicant states:

    PNG
    media_image2.png
    217
    649
    media_image2.png
    Greyscale

MPEP §2106.05 clearly states that novelty and non-obviousness is not the standard for judging significantly more, see below.
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 
	Applicant argues:

    PNG
    media_image3.png
    508
    654
    media_image3.png
    Greyscale

Examiner disagrees. Applicant’s argument that the claims amount to be “significantly more” under Step 2B of the MPEP § 2106.05 analysis is not persuasive because an improvement (changing how something is calculated) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, MPEP 2106.5 (A) cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed DDR Holdings and Examples 37-42 of the 2019 PEG. Examiner notes that Applicant’s disclosure is silent to the “improvements” of security, exchanges, storage, data structures, transactional protocols, processing and validation methods of blockchain. It appears these “improvements” are mere apply it benefits of blockchain protocol and not improvement to the technology.
Finally, Applicant argues

    PNG
    media_image4.png
    302
    658
    media_image4.png
    Greyscale

Examiner disagrees. See MPEP §2106.04(a)(2)(II) A and B discussing claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept and about creating a contractual relationship--a transaction performance guaranty. Examiner maintains position.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov